DETAILED ACTION
This action is in response to the Amendment dated 2 September 2021. Claims 1, 4 and 20 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MOHLER (US20120264406A1) in view of LAWRENSON et al. (US20190251860A1).

As to claim 1, MOHLER teaches an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor (See par. 0036, wherein mobile device 110, detection module 201, interaction module 202, notification system 203, application 204, and registration module 320 are stored-program-controlled entities, such as a computer or processor, which perform the processes by executing program instructions stored in memory; as taught by MOHLER), cause the apparatus at least to perform: determining, by the apparatus, whether a presence criterion for at least one second user has been met (See fig. 4, par. 0037, wherein the Detection module 201 determines in step 402 if an impending obstacle 120 is approaching; as taught by MOHLER), the presence criterion relating to at least one of: a proximity of the at least one second user to the user device being below a corresponding threshold level; or a proximity of the at least one second user to the first user being below a corresponding threshold level (See par. 0025, wherein an obstacle can be considered impending based on various conditions, such as how far away the obstacle is, how high the obstacle is, the size of the obstacle, features of the obstacle, sounds made by the obstacle, a combination of these, and the like. The parameters for defining an impending obstacle 120 can be predefined or can be user 100 configurable; as taught by MOHLER), wherein a determination by the apparatus the user distraction criterion has been met and a determination by the apparatus the presence criterion has been met indicate the first user has been distracted with respect to the at least one second user (See par. 0004, wherein the mobile device can detect an approaching obstacle and can determine that the user is also interacting with the mobile device; as taught by MOHLER); and responsive to determining that the user distraction and presence criteria have been met, effecting by the apparatus an intervention for the first user's distraction with respect to the at least one second user at least by causing a function to be triggered on the user device (See par. 0004, wherein the mobile device can detect an approaching obstacle and can determine that the user is also interacting with the mobile device; as taught by MOHLER).  
MOHLER does not teach determining, by the apparatus, whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level.
In similar field of endeavor, LAWRENSON teaches determining, by the apparatus, whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level (See par. 0057, wherein one or more thresholds associated with a level of a distractive event may be stored in the memory unit 110 and the processing unit 102 may be configured to initiate one or more actions when a level of a distractive event is determined to be above the associated threshold. For example, a threshold may be a distance and/or time period; as taught by LAWRENSON).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MOHLER apparatus to include the teachings of LAWRENSON for determining, by the apparatus, whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level. Such a person would have been motivated to make this combination as there is a need for an improved system and method to assist a user to focus on performing a personal care activity (LAWRENSON, par. 0007).




As to claim 2, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: at least one of: receiving first data indicative of use of the user device; or detecting first data indicative of use of the user device; and determining the user distraction criterion using the first data (See Fig. 3, par. 0035, where Detection module 201 and interaction module 202 via the cameras can detect that a worker is interacting with the hand-held scanner/data entry device and is unaware of a forklift approaching. The worker then can be notified via the warehouse speakers of the approaching forklift; as taught by MOHLER).

As to claim 3, MOHLER and LAWRENSON teach the limitations of claim 2. MOHLER further teaches wherein the first data comprises an indication of at least one of: user input; the user device being unlocked; video being output; audio being output; content items being presented; or a user's gaze (See par. 0020, where interaction module 202 can be a touch screen in mobile device 110 that can detect that user 100 is interacting with mobile device 110 by touching the touch screen; or where the Interaction module 202 can be a camera that detects that user 100 is gazing (interacting with) at mobile device 110; as taught by MOHLER).

As to claim 4, MOHLER and LAWRENSON teach the limitations of claim 2. MOHLER further teaches wherein the first data comprises an indication of at least one of: use of the user device for a time period exceeding a corresponding threshold; a total use time of the user device within a time period exceeding a corresponding threshold; a number of user inputs to the user device within a predetermined time period exceeding a corresponding threshold; or a number of content items presented on the user device within a predetermined time period exceeding a corresponding threshold See par. 0024, where an interaction can be determined by a defined time period since user 100 has touched the touch screen; as taught by MOHLER).
As to claim 5, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches wherein the threshold level corresponding to the user distraction criterion is at least one of: predetermined, variable, user adjustable or context dependent (See par. 0025, where the parameters for defining an impending obstacle 120 can be predefined or can be user 100 configurable; as taught by MOHLER).

As to claim 6, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: at least one of: receiving second data indicative of: the proximity of the at least one second user to the user device or a location of the at least one second user; or detecting second data indicative of: the proximity of the at least one second user to the user device or a location of the at least one second user; and determining the presence criterion using the second data (See par. 0023, wherein the Detection module 201 detects that an impending obstacle 120 is approaching user 100 of mobile device 110. Upon detecting that user 100 is interacting with mobile device 110 and that impending obstacle 120 is approaching the user 100 of the mobile device 110, notification system 203 notifies user 100 of the approaching impending obstacle 120; as taught by MOHLER).

As to claim 7, MOHLER and LAWRENSON teach the limitations of claim 6. MOHLER further teaches wherein the second data comprises one or more of: location information of the at least one second user; information indicative of a proximity of the at least one second user to the user device; location information of at least one device of the at least one second user; and information indicative of See par. 0023, wherein the Detection module 201 detects that an impending obstacle 120 is approaching user 100 of mobile device 110. Upon detecting that user 100 is interacting with mobile device 110 and that impending obstacle 120 is approaching the user 100 of the mobile device 110, notification system 203 notifies user 100 of the approaching impending obstacle 120; as taught by MOHLER).

As to claim 8, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: capturing at least one of: visual data; or audio data; and determining the presence criterion based on the captured at least one of visual data or audio data (See par. 0024, wherein the camera(s) detects that an impending obstacle 120 is approaching user 100 as user 100 walks toward impending obstacle 120; as taught by MOHLER).

As to claim 10, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches wherein the triggered function is configured to, at least one of: present a notification or alert to the first user; impede the first user using one or more functions of the user device; or preclude the first user using one or more functions of the user device (See par. 0026, where Notification system 203 can notify user 100 in different ways. For example, notification system 203 can display a text message on the touch screen, display an image on the touch screen, notify user 100 with an audible message or audible alarm, vibrate mobile device 110, and/or the like. Alternatively, if user 100 were interacting with application 204, such as a video game, notification system 203 can interrupt the video game by displaying a message on the touch screen on top of the video game; as taught by MOHLER).


As to claim 11, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches wherein the apparatus is comprised in the user device (See par. 0024, where FIG. 2 is a block diagram of a first illustrative system for detecting an approaching impending obstacle 120 and warning a user 100 of mobile device 110 of the approaching impending obstacle 120. Mobile device 110 comprises detection module 201, interaction module 202, notification system 203, and application 204; as taught by MOHLER).

As to claim 12, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches wherein the apparatus is comprised in a device separate of the user device (See par. 0034, wherein the mobile device 110 can be a hand-held scanner/data entry device that a worker uses in a warehouse. Detection module 201 and interaction module 202 can comprise an over-head camera system in the warehouse. Registration module 320 is a system that detects the hand-held scanner/data entry device via a WiFi network. Notification system 203B can be a speaker system in the warehouse; as taught by MOHLER).

As to claim 13, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER further teaches a chipset, a module, a portable electronic device and/or a server comprising the apparatus of claim 1 (See par. 0018, where the mobile device 110 comprises detection module 201, interaction module 202, notification system 203, and application 204; as taught by MOHLER).

As to claim 14, MOHLER teaches a method comprising: determining whether a presence criterion for at least one second user has been met (See fig. 4, par. 0037, wherein the Detection module 201 determines in step 402 if an impending obstacle 120 is approaching; as taught by MOHLER), the presence criterion relating to at least one of: a proximity of the at least one second user See par. 0025, wherein an obstacle can be considered impending based on various conditions, such as how far away the obstacle is, how high the obstacle is, the size of the obstacle, features of the obstacle, sounds made by the obstacle, a combination of these, and the like. The parameters for defining an impending obstacle 120 can be predefined or can be user 100 configurable; as taught by MOHLER), wherein a determination the user distraction criterion has been met and a determination the presence criterion has been met indicate the first user has been distracted with respect to the at least one second user (See par. 0004, wherein the mobile device can detect an approaching obstacle and can determine that the user is also interacting with the mobile device; as taught by MOHLER); and responsive to determining that the user distraction and presence criteria have been met, effecting an intervention for the first user's distraction with respect to the at least one second user at least by causing a function to be triggered on the user device (See par. 0004, wherein the mobile device can detect an approaching obstacle and can determine that the user is also interacting with the mobile device; as taught by MOHLER).  
MOHLER does not teach determining whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level.
In similar field of endeavor, LAWRENSON teaches determining whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level (See par. 0057, wherein one or more thresholds associated with a level of a distractive event may be stored in the memory unit 110 and the processing unit 102 may be configured to initiate one or more actions when a level of a distractive event is determined to be above the associated threshold. For example, a threshold may be a distance and/or time period; as taught by LAWRENSON
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MOHLER apparatus to include the teachings of LAWRENSON for determining whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level. Such a person would have been motivated to make this combination as there is a need for an improved system and method to assist a user to focus on performing a personal care activity (LAWRENSON, par. 0007).

As to claim 15, MOHLER and LAWRENSON teach the limitations of claim 14. MOHLER further teaches receiving first data indicative of use of the user device; or detecting first data indicative of use of the user device; and determining the user distraction criterion using the first data (See Fig. 3, par. 0035, where Detection module 201 and interaction module 202 via the cameras can detect that a worker is interacting with the hand-held scanner/data entry device and is unaware of a forklift approaching. The worker then can be notified via the warehouse speakers of the approaching forklift; as taught by MOHLER).

As to claim 16, MOHLER and LAWRENSON teach the limitations of claim 15. MOHLER further teaches wherein the first data comprises an indication of at least one of: user input; the user device being unlocked; video being output; audio being output; content items being presented; or a user's gaze (See par. 0020, where interaction module 202 can be a touch screen in mobile device 110 that can detect that user 100 is interacting with mobile device 110 by touching the touch screen; or where the Interaction module 202 can be a camera that detects that user 100 is gazing (interacting with) at mobile device 110; as taught by MOHLER).

As to claim 17, MOHLER and LAWRENSON teach the limitations of claim 15. MOHLER further teaches wherein the first data comprises an indication of at least one of: use of the user device for a time period exceeding a threshold; a total use time of the user device within a time period exceeding a threshold; a number of user inputs to the user device within a predetermined time period exceeding a threshold; or a number of content items presented on the user device within a predetermined time period exceeding a threshold (See par. 0024, where an interaction can be determined by a defined time period since user 100 has touched the touch screen; as taught by MOHLER).

As to claim 18, MOHLER and LAWRENSON teach the limitations of claim 14. MOHLER further teaches further comprising: at least one of: receiving second data indicative of: the proximity of the at least one second user to the user device or a location of the at least one second user; or detecting second data indicative of: the proximity of the at least one second user to the user device or a location of the at least one second user; and determining the presence criterion using the second data (See par. 0023, wherein the Detection module 201 detects that an impending obstacle 120 is approaching user 100 of mobile device 110. Upon detecting that user 100 is interacting with mobile device 110 and that impending obstacle 120 is approaching the user 100 of the mobile device 110, notification system 203 notifies user 100 of the approaching impending obstacle 120; as taught by MOHLER).

As to claim 20, MOHLER teaches a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following: determining whether a presence criterion for at least one second user has been met (See fig. 4, par. 0037, wherein the Detection module 201 determines in step 402 if an impending obstacle 120 is approaching; as taught by MOHLER), the presence criterion relating to at least one of: a proximity of the at least one second user to the user device being below a corresponding threshold level; or a proximity of the at least See par. 0025, wherein an obstacle can be considered impending based on various conditions, such as how far away the obstacle is, how high the obstacle is, the size of the obstacle, features of the obstacle, sounds made by the obstacle, a combination of these, and the like. The parameters for defining an impending obstacle 120 can be predefined or can be user 100 configurable; as taught by MOHLER), wherein a determination the user distraction criterion has been met and a determination the presence criterion has been met indicate the first user has been distracted with respect to the at least one second user (See par. 0004, wherein the mobile device can detect an approaching obstacle and can determine that the user is also interacting with the mobile device; as taught by MOHLER); and responsive to determining that the user distraction and presence criteria have been met, effecting an intervention for the first user's distraction with respect to the at least one second user at least by causing a function to be triggered on the user device (See par. 0004, wherein the mobile device can detect an approaching obstacle and can determine that the user is also interacting with the mobile device; as taught by MOHLER).  
MOHLER does not teach determining whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level.
In similar field of endeavor, LAWRENSON teaches determining whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level (See par. 0057, wherein one or more thresholds associated with a level of a distractive event may be stored in the memory unit 110 and the processing unit 102 may be configured to initiate one or more actions when a level of a distractive event is determined to be above the associated threshold. For example, a threshold may be a distance and/or time period; as taught by LAWRENSON
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MOHLER apparatus to include the teachings of LAWRENSON for determining whether a user distraction criterion has been met, the user distraction criterion relating to use of a user device, by a first user, exceeding a corresponding threshold level. Such a person would have been motivated to make this combination as there is a need for an improved system and method to assist a user to focus on performing a personal care activity (LAWRENSON, par. 0007).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MOHLER (US20120264406A1) in view of LAWRENSON et al. (US20190251860A1) and further view of D’ARGENIO et al. (US20140350840A1).

As to claim 9, MOHLER and LAWRENSON teach the limitations of claim 1. MOHLER and LAWRENSON do not teach wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining use, by a third user, of another user device; determining whether a second user distraction criterion has been met, the second user distraction criterion relating to use, by the third user, of the another user device; determining a proximity of at least one of: the another user device to the at least one second user; or the third user to the at least one second user; determining whether a second presence criterion has been met, the second presence criterion relating to a proximity of the third user to the at least one second user, wherein a determination the second user distraction criterion has been met and a determination the second presence criterion has been met indicates the third user has been distracted with respect to the at least one second user; and responsive to determining that the first and at least second user distraction criteria and the first and second presence criteria have been met, effecting the 
In similar field of endeavor, D’ARGENIO teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining use, by a third user, of another user device (See Figs. 6A-6C, par. 0046 where first event information is sent to first user device 210-1, second event information is sent to second device 210-2, and third event information is sent to third user device 210-3; as taught by D’ARGENIO); determining whether at least a second user distraction criterion has been met, the at least second user distraction criterion relating to use, by the third user, of the another user device (See Fig. 7, pars. 0070-0071 where the event information may include an indication that a kicking football team is about to attempt a field goal and the connection device 220 may provide the distraction video to a portion of user devices 210 based on the user device locations; as taught by D’ARGENIO); determining a proximity of at least one of: the another user device to the at least one second user; or the third user to the at least one second user; determining whether a second presence criterion has been met, the second presence criterion relating to a proximity of the third user to the at least one second user (See Fig. 7, pars. 0069 where the users may be seated in the stadium crowd behind a goal post. Connection device 220 may detect the user device locations associated with user devices 210 via GPS; as taught by D’ARGENIO); wherein a determination the second user distraction criterion has been met and a determination the second presence criterion has been met indicates the third user has been distracted with respect to the at least one second user; and responsive to determining that the first and at least second user distraction criteria and the first and second presence criteria have been met, effecting the intervention for the distraction at least by causing the triggering of a function on at least one of the user device or the another user device (See Fig. 7, par. 0071 where as shown by 730, connection device 220 may provide the distraction video to a portion of user devices 210 based on the user device locations. User devices 210 may display the distraction video during the field goal attempt. Based on the proximity between the user devices 210, connection device 220 may cause the distraction video to play at different times (e.g., to flash at different times from nearby user devices 210); as taught by D’ARGENIO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MOHLER and LAWRENSON apparatus to include the teachings of D'ARGENIO wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining use, by a third user, of another user device; determining whether a second user distraction criterion has been met, the second user distraction criterion relating to use, by the third user, of the another user device; determining a proximity of at least one of: the another user device to the at least one second user; or the third user to the at least one second user; determining whether a second presence criterion has been met, the second presence criterion relating to a proximity of the third user to the at least one second user, wherein a determination the second user distraction criterion has been met and a determination the second presence criterion has been met indicates the third user has been distracted with respect to the at least one second user; and responsive to determining that the first and at least second user distraction criteria and the first and second presence criteria have been met, effecting the intervention for the distraction at least by causing the triggering of a function on at least one of the user device or the another user device. Such a person would have been motivated to make this combination the user may desire to join the user device with other user devices associated with the other users to display event information (e.g., videos, pictures, animations, etc.) on the user devices in a collective manner. The collective manner may include a manner that allows the user devices to display different types and/or portions of event information based on respective locations of the user devices (D'ARGENIO, par. 0010).
As to claim 19, MOHLER and LAWRENSON teach the limitations of claim 14. MOHLER and LAWRENSON do not teach determining use, by a third user, of another user device; determining whether at least a second user distraction criterion has been met, the at least second user distraction criterion relating to use, by the third user, of the another user device; determining a proximity of at least one of: the another user device to the at least one second user; or the third user to the at least one second user; determining whether a second presence criterion has been met, the second presence criterion relating to a proximity of the third user to the at least second user wherein a determination the second user distraction criterion has been met and a determination the second presence criterion has been met indicates the third user has been distracted with respect to the at least one second user; and responsive to determining that the first and at least second user distraction criteria and the first and second presence criteria have been met, effecting the intervention for the distraction at least by causing the triggering of a function on at least one of the user device or the another user device.  
In similar field of endeavor, D’ARGENIO teaches further comprising: determining use, by a third user, of another user device (See Figs. 6A-6C, par. 0046 where first event information is sent to first user device 210-1, second event information is sent to second device 210-2, and third event information is sent to third user device 210-3; as taught by D’ARGENIO); determining whether at least a second user distraction criterion has been met, the at least second user distraction criterion relating to use, by the third user, of the another user device (See Fig. 7, pars. 0070-0071 where the event information may include an indication that a kicking football team is about to attempt a field goal and the connection device 220 may provide the distraction video to a portion of user devices 210 based on the user device locations; as taught by D’ARGENIO); determining a proximity of at least one of: the another user device to the at least one second user; or the third user to the at least one second user;  determining whether a second presence criterion has been met, the second presence criterion relating to a proximity of the third user to the at least second user wherein a determination the second user See Fig. 7, pars. 0069 where the users may be seated in the stadium crowd behind a goal post. Connection device 220 may detect the user device locations associated with user devices 210 via GPS; as taught by D’ARGENIO); and responsive to determining that the first and at least second user distraction criteria and the first and second presence criteria have been met, effecting the intervention for the distraction at least by causing the triggering of a function on at least one of the user device or the another user device (See Fig. 7, par. 0071 where as shown by 730, connection device 220 may provide the distraction video to a portion of user devices 210 based on the user device locations. User devices 210 may display the distraction video during the field goal attempt. Based on the proximity between the user devices 210, connection device 220 may cause the distraction video to play at different times (e.g., to flash at different times from nearby user devices 210); as taught by D’ARGENIO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MOHLER and LAWRENSON apparatus to include the teachings of D'ARGENIO wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining use, by a third user, of another user device; determining whether a second user distraction criterion has been met, the second user distraction criterion relating to use, by the third user, of the another user device; determining a proximity of at least one of: the another user device to the at least one second user; or the third user to the at least one second user; determining whether a second presence criterion has been met, the second presence criterion relating to a proximity of the third user to the at least one second user, wherein a determination the second user distraction criterion has been met and a determination the second presence criterion has been met indicates the third user has been distracted with respect to the at least one second user; and responsive to determining that the first and at least .

Response to Arguments 
Applicant argues that ["Respectfully, because the Examiner admits Abbate does not disclose this subject matter, and Copulos does not disclose or imply this subject matter, the combination of these therefore does not disclose or imply this subject matter, and Applicant respectfully submits independent claim 1 is patentable. Because independent claim 1 is patentable, Applicant respectfully submits independent claims 14 and 20 are also patentable" (Page 15)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US10051113B1
2017-03-22
Systems and methods for presenting content based on user behavior
US20080256445A1
2008-02-05
System and method for automated aids for activities of daily living
US11044525B2
2016-12-27
Systems and methods for dynamically adjusting media output based on presence detection of individuals
US20140201767A1
2013-01-16
Tracking and Responding to Distracting Events
US20160091606A1
2015-09-25
Real-Time Warning For Distracted Pedestrians With Smartphones
US20180332178A1
2016-03-22
Method for limiting usage of application, and terminal
US20120060176A1
2010-09-08
Smart media selection based on viewer user presence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KOOROSH NEHCHIRI/Examiner, Art Unit 2174          

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174